DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in Abe et al. (U.S. Patent 9,263,089) does not teach nor suggest in detail “wherein the controller stores extracted images which are the plurality of frames included in a first time period from an editing start time point to an editing end time point of the moving image, an offset value indicating a difference between the start time point of the first time period and a time point corresponding to the long period frame information which is before the first time period and is closest to the editing start time point, and the long period frame information and the short period frame information which are included in a second time period from a time point corresponding to the long period frame information indicated by the offset value to the editing end time point, in the moving image having been edited, and wherein in a case where the offset value is not smaller than a reference value set based on a frequency value indicating the second period, the controller stores a corrected offset value corrected to indicate a difference between the start time point of the first time period and a time point corresponding to the long period frame information which is included in the first time period and comes first, and the long period frame information and the short period frame information, which are included in a corrected second time period from a time point corresponding to the long period frame information indicated by the corrected offset value to the editing end time point, in the moving image having been edited” in combination with all the elements of each independent claim as argued by the Applicants (In remarks filed on 24 February 2022). Abe et al. only discloses an image processing apparatus that executes an editing process on a moving image file in which moving image data of a plurality of frames arranged in a time series and additional information associated with the plurality of frames of the moving image data are recorded, wherein the imaging information includes long period imaging information recorded at a first period in the time series and short period imaging information recorded at a second period shorter than the first period in the time series, the image processing apparatus comprising: a controller configured to execute the editing process (Figs. 2-5; col. 1, lines 51-53; col. 4, lines 48-57; col. 6, lines 3-10; col. 7, lines 49-57). 
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Furthermore, prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
An image processing apparatus that executes an editing process on a moving image file in which moving image data of a plurality of frames arranged in a time series and additional information associated with the plurality of frames of the moving image data are recorded, wherein the additional information has a data structure in which long period frame information recorded in association with a frame at a first period among the plurality of frames and short period frame information recorded in association with a frame at a second period shorter than the first period among the plurality of frames are arranged, the image processing apparatus comprising: a controller configured to execute the editing process such that a frame associated with the long period frame information becomes a first frame in the moving image file having been edited: wherein the controller stores extracted images which are the plurality of frames included in a first time period from an editing start time point to an editing end time point of the moving image, an offset value indicating a difference between the start time point of the first time period and a time point corresponding to the long period frame information which is before the first time period and is closest to the editing start time point, and the long period frame information and the short period frame information which are included in a second time period from a time point corresponding to the long period frame information indicated by the offset value to the editing end time point, in the moving image having been edited, and wherein in a case where the offset value is not smaller than a reference value set based on a frequency value indicating the second period, the controller stores a corrected offset value corrected to indicate a difference between the start time point of the first time period and a time point corresponding to the long period frame information which is included in the first time period and comes first, and the long period frame information and the short period frame information, which are included in a corrected second time period from a time point corresponding to the long period frame information indicated by the corrected offset value to the editing end time point, in the moving image having been edited (Independent claim 1; claims 2-5 and 8-14 depend from claim 1). 2 25816/365/3975104.1PATENT S/N 16/829,436 25816.365
An image capture apparatus comprising: an image capture device used for acquiring image data forming a plurality of frames which are included in a moving image and arranged in time series; and an image processing apparatus according to claim 1 (Independent claim 15).
An image processing method for editing a moving image file in which moving image data of a plurality of frames arranged in a time series and additional information associated with the plurality of frames of the moving image data are recorded, wherein the additional information has a data structure in which long period frame information recorded in association with a frame at a first period among the plurality of frames and short period frame information recorded in association with a frame at a second period shorter than the first period among the plurality of frames are arranged, the method comprising: editing the moving image file such that a frame associated with the long period frame information becomes a first frame in the moving image file having been edited; storing extracted images which are the plurality of frames included in a first time period from an editing start time point to an editing end time point of the moving image, an offset value indicating a difference between the start time point of the first time period and a time point corresponding to the long period frame information which is before the first time period and is closest to the editing start time point, and the long period frame information and the short period frame information which are included in a second time period from a time point corresponding to the long period frame information indicated by the offset value to the editing end time point, in the moving image having been edited; and storing, in a case where the offset value is not smaller than a reference value set based on a frequency value indicating the second period, a corrected offset value corrected to indicate a difference between the start time point of the first time period and a time point corresponding to the long period frame information which is included in the first time period and comes first, and the long period frame information and the short period frame information, which are included in a corrected second time period from a time point corresponding to the long period frame information indicated by the corrected offset value to the editing end time point, in the moving image having been edited (Independent claim 16).  
A non-transitory computer-readable storage medium storing a computer-executable program for executing an image processing method for editing a moving image file in which moving image data of a plurality of frames arranged in a time series and additional information associated with the plurality of frames of the moving image data are recorded, wherein the additional information has a data structure in which long period frame information recorded in association with a frame at a first period among the plurality of frames and short period frame information recorded in association with a frame at a second period shorter than the first period among the plurality of frames are arranged, wherein the method comprises: editing the moving image file such that a frame associated with the long period frame information becomes a first frame in the moving image file having been edited; storing extracted images which are the plurality of frames included in a first time period from an editing start time point to an editing end time point of the moving image, an offset value indicating a difference between the start time point of the first time period and a time point corresponding to the long period frame information which is before the first time period and is closest to the editing start time point, and the long period frame information and the short period frame information which are included in a second time period from a time point corresponding to the long period frame information indicated by the offset value to the editing end time point, in the moving image having been edited; and storing, in a case where the offset value is not smaller than a reference value set based on a frequency value indicating the second period, a corrected offset value corrected to indicate a difference between the start time point of the first time period and a time point corresponding to the long period frame information which is included in the first time period and comes first, and the long period frame information and the short period frame information, which are included in a corrected second time period from a time point corresponding to the long period frame information indicated by the corrected offset value to the editing end time point, in the moving image having been edited (Independent claim 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 21, 2022